Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 9/30/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and IDS filed 9/30/20 have been entered.

2.   Claims 10, 13, 16-19, and 28-44 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.  Claim 28 is now withdrawn as it no longer reads on the elected species.

Claims 1, 3-9, 11, 12, 14, 15, 20-27, and 45-47 are under examination. 

Applicant is reminded of the election in the paper filed  6/05/17 of “a therapeutic antibody” as the antigen species under examination.  

3.   In view of Applicant’s amendments the previous rejection under 35 U.S.C. 112(a) has been withdrawn.

4 .   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before examination of the application can continue.  Specifically, the Reference to the Sequence Listing at page 1 must include a statement that the Sequence Listing and the CRF are identical and that no new matter has been added to the specification.



5.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claims 1, 3-9, 11, 12, 14, 15, 20-27, and 45-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A) While the molecules of Claims 1 and 45 might be capable of inducing tolerance to a specific subject under certain conditions, it is non-sensical to simply claim “…wherein, as part of the molecule, the therapeutic molecule, which would otherwise induce an immune response, would induce tolerance….” (Claim 1) or “…a therapeutic molecule, wherein the therapeutic molecule would otherwise induce an immune response…” (Claim 45), absent any context.  The claim encompasses the use of an immunogen that induces an immune response sitting in a test tube on the bench.  Accordingly, the claim is considered to be vague and indefinite.

7.  The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.   Claim 21 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 21 does not further limit Claim 20 from which it depends because the first molecule and the therapeutic molecule are necessarily/inherently present in a first and second amount.


Applicant’s arguments, filed 9/30/20, have been fully considered but are not found persuasive.  Applicant argues that the amendments to the claims have overcome the rejection.

	Applicant’s amendments have not overcome the rejection.  The scope of the two claims remains identical.

9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1, 3-9, 11, 12, 14, 20-27, and 45-47 are rejected under 35 U.S.C. 103 each as being unpatentable over Kobayashi et al. (2007, IDS) in view of Nechansky (2010, of record) and U.S. 

Kobayashi et al. teaches TIM-1 and TIM-4 are phosphatidylserine (PS) binding proteins.  The reference further teaches that the recognition of PS on apoptotic cells causes said cells’ efficient clearance and the induction of tolerance (prevention of autoimmunity) to the proteins therein (see particularly the Summary and the Introduction).  

The teachings of the reference differ only from that of the claimed invention in that the reference does not teach the attachment of therapeutic antibodies to PS on the surface of apoptotic cells nor the attachment of TIM-1 and TIM-4 to a therapeutic antibody employing a covalently linked linker.

Nechansky teaches that immunity is often developed against even humanized therapeutic antibodies and that this immunity can cause life-threatening consequences for patients (see particularly the Introduction).

The ‘031 patent teaches the routine attachment of therapeutic proteins to targeting moieties employing covalently linked peptide or chemical linkers (see particularly column 18).

It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to employ TIM-1 or TIM 4 to target a therapeutic antibody to PS on the surface of an apoptotic cell wherein said therapeutic antibody would be phagocytosed with said apoptotic cell for the induction of tolerance to said antibody.  Nechansky clearly teaches the need for said tolerance induction.  The linking of a targeting moiety employing covalently linked peptide or chemical linkers was just as clearly routine in the art at the time the application was filed given the teachings of the '031 patent.  Said targeting moiety would have allowed the therapeutic antibody to be taken up by dendritic cells or macrophages along with the billions of apoptotic cells that are phagocytosed in higher organisms each day and tolerance thereto would be induced or maintained.  Note that the inclusion of free therapeutic antibodies in the composition of Claim 20 would have been obvious in view of the fact that once tolerance was induced there would be no need for the attachment of a targeting moiety to every therapeutic antibody and, indeed, it would be cheaper and likely more efficacious to not attach a targeting moiety to every free therapeutic antibody.

Applicant’s arguments, filed 9/30/20, have been fully considered but are not found persuasive.  Applicant argues:
“…the mechanism of phagocytosis of apoptotic cells by binding of TIM-1 or TIM-4 on phagocytic cells to PS on apoptotic cells is different and uninformative for the induction of tolerance against a “molecule” (as claimed) that is covalently linked to a phosophatidylserine-binding protein/domains.”

The mechanism of action here is uncomplicated, relevant, and straightforward; a targeting molecule is used to gain access for an attached molecule to a cell.  This concept was well-known, and successfully used in numerous different contexts, in the art at the time of filing.

Applicant argues:
“…because the “molecule” as claimed is covalently linked to a phosophatidylserine-binding protein/domain, the molecule as claimed would arguably function in line with TIM-1 or TIM-4.”

Yes, to facilitate uptake as the title of the primary reference teaches.

Applicant again makes a curious argument of a lack of expectation of success.

As Applicant provides no data whatsoever it is unclear why said lack of expectation of success should not be applied to the instant invention.  A finding of a lack of expectation of success would then compel a rejection for lack of enablement.  Also note that Applicant has provided no post-filing data evidencing an unexpected result.

Applicant argues:
“…the induction of tolerance by the claimed “molecule” does not involve any cellular mechanisms….”

Applicant seems to not understand the claimed invention:
“…PS is exposed on the surface cells dying through the process of apoptosis. Apoptotic cells are engulfed by macrophages, and many other cell types. Apoptotic cells are tolerogenic with respect to antigens they express. Therefore, because the therapeutic is tagged with a PS-binding domain, it will be taken up with the dying cell, resulting in tolerance to the therapeutic, as with other proteins expressed by the apoptotic cell.” (specification, paragraph [0019]).

Clearly, “cellular mechanisms” are involved.
 
11.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2007, IDS) in view of Nechansky (2010, of record) and U.S. Patent No. 7,339,031 (of record), in further view of Nakahashi-Oda et al. (2011).

	Kobayashi et al., Nechansky, and U.S. Patent No. 7,339,031 have been discussed above.

	The teachings of the reference differ from the claimed invention only that they do not teach the use of CD300a and the PS-binding protein.

Nakahashi-Oda et al. teach that CD300a binds PS (see particularly the Abstract).  The substitution of known equivalents, in this instance PS-binding proteins, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.

12.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.  Claim 15 is rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support:
	“…a binding domain of CD300a.…”.

	Applicant cites no specific support.

	A review of the specification as filed shows that the term is not disclosed therein.

14.  No claim is allowed. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 2/09/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644